United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1918
                                   ___________

Jimmy J. Micius; Elsie M. Mayard,       *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
City of St. Paul; John M. Harrington,   *
Chief of Police, St. Paul Police        * [UNPUBLISHED]
Department; Officer Etienne; Officer    *
Yunker; Officer Cheshier; John Does; *
Jane Roes,                              *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: November 3, 2009
                                Filed: November 10, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Jimmy J. Micius and Elsie Mayard appeal following the district court’s1 adverse
grant of summary judgment in their 42 U.S.C. § 1983 action. Having carefully
reviewed the record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
(standard of review), we conclude summary judgment was properly granted for the
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.2
                        ______________________________




      2
      We decline to address the issues appellants raise for the first time on appeal.
See Snider v. United States, 468 F.3d 500, 512 (8th Cir. 2006).

                                         -2-